Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 29, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00069-CR



                        IN RE CRAIG PORTER, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               263rd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1374093

                         MEMORANDUM OPINION

      On January 20, 2015, relator Craig Porter filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Jim Wallace, presiding judge of the 263rd District Court of Harris
County, to rule on relator’s application to set bond.
      To be entitled to mandamus relief, a relator must show that he has no
adequate remedy at law to redress his alleged harm, and what he seeks is a
ministerial act, not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210
(Tex. Crim. App. 2007).

      A trial court has a ministerial duty to consider and rule on motions properly
filed and pending before it, and mandamus may issue to compel the trial court to
act. In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008, orig.
proceeding); Ex parte Bates, 65 S.W.3d 133, 134 (Tex. App.—Amarillo 2001,
orig. proceeding). To be entitled to mandamus relief compelling a trial court to
rule on a properly filed motion, relator must establish that the trial court (1) had a
legal duty to rule on the motion; (2) was asked to rule on the motion; and (3) failed
or refused to rule on the motion within a reasonable time. In re Layton, 257
S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding); In re Molina, 94
S.W.3d 885, 886 (Tex. App.—San Antonio 2003, orig. proceeding).

      Relator states in his petition that he is represented by counsel. A criminal
defendant is not entitled to hybrid representation. Robinson v. State, 240 S.W.3d
919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.
Crim. App. 1995). The issues relator raises in his pro se petition for writ of
mandamus relate directly to a criminal proceeding in which he is represented by
counsel. Therefore, in the absence of a right to hybrid representation, relator has
not shown that the trial court has a legal duty to rule on his application. See
Robinson, 240 S.W.3d at 922.


                                          2
      Relator also requests that we compel the trial court to set bond. Appellate
courts may not direct the trial court to make a specific ruling on a pending motion.
In re Hearn, 137 S.W.2d 681, 685 (Tex. App.—San Antonio 2004, orig.
proceeding).   Therefore, we may not compel the trial court to grant relator’s
application and set bond.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for a writ of mandamus.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3